Citation Nr: 0011372	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (emphysema), claimed as secondary to 
nicotine dependence incurred during service.

2. Entitlement to service connection for heart disease, heart 
bypass surgery, angioplasty and stroke, claimed as 
secondary to nicotine dependence incurred during service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active service with the U.S. Navy from 
November 1942 to February 1945.  The appellant performed 
duties as a medic attached to combat forces of the U.S. 
Marine Corps in the Pacific theater of operations during 
World War II.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
The record reflects that by rating decision dated in December 
1998, an increased disability evaluation, (to 70 percent), 
was granted for post-traumatic stress disorder (PTSD).  In 
that rating decision, a total disability evaluation based 
upon individual unemployability and basic eligibility for 
Dependents' Educational Assistance was also granted.  The RO 
denied increased disability evaluations for a right shoulder 
disability and for a rectal fistulectomy.  
Service connection for the claimed pulmonary and 
cardiovascular disorders secondary to claimed nicotine 
dependence was also denied.  

In his notice of disagreement received in April 1999, the 
appellant limited his appeal to the denial of service 
connection for the claimed pulmonary and cardiovascular 
disorders and presented argument only as to these issues.  He 
further stated that he was "in agreement with the rest of 
the 12/01/98 rating."  Because the appellant has not filed a 
notice of disagreement with any part of the December 1998 
rating besides the claimed pulmonary and cardiovascular 
disorders, these issues are not before the Board for 
appellate review.  See e.g. Prenzler v. Derwinski, 928 F.2d 
392, 394 (Fed.Cir. 1991) [Generally observing that the filing 
of a notice of disagreement is a prerequisite to the Board's 
consideration of an issue for appellate consideration.].  

The record reflects that in March 2000, this matter was 
advanced on the docket of the Board upon motion of the 
appellant.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).  
The appellant has withdrawn his previously-stated request to 
present testimony at a personal hearing.
FINDINGS OF FACT

1. The appellant became nicotine dependent during the course 
of his active military service.

2. The appellant developed chronic obstructive pulmonary 
disease as a result of  nicotine dependence incurred 
during service.

3. The appellant developed heart disease and incurred 
multiple myocardial infarctions as a result of nicotine 
dependence incurred during service.


CONCLUSIONS OF LAW

1. Nicotine dependence was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

2. A grant of service connection for chronic obstructive 
pulmonary disease, secondary to nicotine dependence, is 
warranted.  38 C.F.R. § 3.310(a) (1999).  

3. A grant of service connection for heart disease and 
multiple myocardial infarctions, secondary to nicotine 
dependence, is warranted.  38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant in essence contends that he incurred nicotine 
dependence as a result of in-service exposure to cigarettes, 
and that in- and post-service smoking due to such the 
nicotine dependence caused various cardiovascular and 
pulmonary disorders.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

In light of this requirement of law, the Board will first 
review all pertinent evidence of record.  The Board will then 
review the relevant law, regulations and Court decisions.  
Finally, the Board will analyze the appellant's claims and 
render a decision.

Factual Background

The appellant's service medical records are devoid of any 
mention of cardiovascular or pulmonary disorders.  A July 
1944 service medical record noted that he smoked one pack of 
cigarettes a day.

The appellant underwent a VA physical examination in May 
1947.  His cardiovascular and pulmonary systems were reported 
to be normal.  Upon VA medical examination in December 1948, 
the appellant's cardiovascular and pulmonary systems were 
reported to be normal.  A February 1952 VA examination found 
the appellant to have no significant abnormalities of the 
lungs or heart.  

In January 1982, the appellant underwent revascularization 
surgery at the Good Samaritan Hospital, in San Jose, 
California.  He had been diagnosed to have coronary artery 
disease.  The report does not contain a reference to the 
appellant's tobacco use, or of any incident of the 
appellant's military service, as causal factors of his 
disorder. 

The appellant underwent a VA chest radiographic examination 
in October 1982.  It was noted that the appellant was then 
status post-coronary artery bypass graft and sternotomy.  
There was detected no evidence of congestive heart failure.  
Increased interstitial marking was present at the base of the 
lung.  The appellant returned to Good Samaritan Hospital in 
June 1983, and underwent coronary bypass surgery.  He was 
noted that he had a previous history of a myocardial 
infarction.  The appellant's reported history was noted to 
include the smoking of 2 to 3 packs of cigarettes per day.  
The report of preliminary diagnostic assessment include 
organic heart disease, with an etiology of atherosclerotic 
cardiovascular disease.  

In September 1983, the appellant underwent a physical 
examination by M.A.M., M.D., a cardiologist.  The appellant 
was noted to have had several myocardial infarctions, and the 
conduct of quadruple coronary artery bypass surgery in June 
1983.  As to the appellant's past medical history, the 
examiner observed that the appellant had open heart surgery 
in January 1982.  It was also noted that the appellant had 
previously smoked one and one half packs of cigarettes per 
day for 40 years, but that he had quit smoking in 1981.  In 
relevant part, he was diagnosed to have coronary artery 
disease, probable congestive heart failure, and exogenous 
obesity.       

The appellant underwent a VA physical examination in January 
1990.  His chest was noted to be normal clear to 
auscultation.  His heart impulse, palpation, rhythm, and 
auscultation revealed normal findings, and there was no 
evidence of gallops or bruits.  

A February 1992 VA medical record reflects that the appellant 
was noted to have coronary artery disease, and chronic 
obstructive pulmonary disease.  It was noted that the 
appellant was an "ex-smoker."  The diagnostic assessment 
was that the appellant had obesity, and stable coronary 
artery disease.  The appellant was advised to lose weight and 
observe his cholesterol intake.  

In November 1992, the appellant was referred to a VA 
pulmonary function clinic  upon his complaint of progressive 
shortness of breath.  It was noted that the appellant had a 
history of smoking over 80 packs of cigarettes per year, but 
that he had quit in 1981.  

The appellant underwent a VA physical examination in 
September 1994, in development of his then pending claim for 
a total disability rating based upon individual 
unemployability.  He reported a history of increasing 
shortness of breath over the course of the previous 10 to 12 
years.  He reported that he smoked from one to two packs of 
cigarettes per day from 1943 to 1979.  The appellant stated 
that he had coronary artery disease and three myocardial 
infarctions for which he had undergone coronary artery bypass 
surgery.  He was noted to be using prescribed hypertensive 
medication.  In relevant part, he was diagnosed to have 
primary hypertension, coronary artery disease, status post 
coronary artery bypass graft, status post multiple myocardial 
infarctions, chronic obstructive pulmonary disease and 
hypercholesterolemia.  

The appellant underwent a VA physical examination in January 
1998.  The appellant's reported history was noted to include 
cardiovascular disease, and chronic lung disease.  It was 
noted that the appellant had a previous history of moderately 
heavy cigarette smoking, but that he was not then using 
tobacco.  In relevant part, the appellant was diagnosed to 
have coronary artery disease, status-post coronary artery 
bypass graft, status-post angioplasty with recurrent angina 
pectoris, and chronic obstructive pulmonary disease.  

The appellant's application for compensation based upon 
service connection for various cardiovascular and pulmonary 
disorders was received by the RO on November 25, 1998.

In November 1998, a statement was received authored by A.W., 
M.D., a VA physician.  Dr. W. relates that he appellant was 
"applying for service connection for . . . severe [chronic 
obstructive pulmonary disease secondary] to smoking in the 
military."  Dr. W. further observed that the appellant had a 
recent stroke, and "multiorgan' disease including congestive 
heart failure and chronic obstructive pulmonary disease.   In 
a tobacco-related benefit claim questionnaire, Dr. W. 
observed that chronic obstructive pulmonary disease, coronary 
artery disease, and the occurrence of cerebrovascular 
accidents all have smoking as documented risk factors.  He 
opined that given the appellant's reported initial exposure 
to tobacco products in service, and the "smoking culture in 
the service, dependence likely arose in the service."  

In a November 1998 statement, the appellant asserted that his 
pulmonary and cardiovascular disorders were the result of 
nicotine addiction that he developed during the course of his 
military service.  He stated that during military service, he 
began smoking cigarettes that he found in his ration packs, 
and that everyone in his unit smoked.  He stated that he quit 
smoking in 1981.  In a contemporaneously dated statement, the 
appellant's spouse stated that she became aware of the 
appellant's cigarette smoking when the appellant was serving 
on active duty.  She opined that the appellant's 
cardiovascular and pulmonary disorders were the result of a 
heavy smoking habit that the appellant developed during 
military duty.  

VA medical and psychiatric treatment records reflect 
continuing care for various complaints and disorders from 
October 1982 to February 1998.  The records note the 
appellant's history of  reported smoking up to one pack per 
day of cigarettes for 40 years.





CONTINUED ON NEXT PAGE


Relevant Law

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a).  The service incurrence or aggravation of 
cardiovascular disease will be presumed if such is manifested 
to a degree of 10 percent within one year of discharge from a 
period of active service lasting 90 or more days. 38 U.S.C.A. 
§§ 1101(3), 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1999).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury. . . ."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

Service connection - nicotine dependence/use of tobacco 
products

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine-
related diseases and disorders.  First, if a claimant can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection may be 
established without reference to section 38 C.F.R. § 3.310(a) 
which provides for "secondary service connection."  
However, where the evidence indicates a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  See VA General 
Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (VA is statutorily bound to follow the 
precedential opinions of the VA Office of General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999).   

VAOPGCPREC 19-97 was prepared in response to an inquiry 
regarding under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service.

The 1997 Opinion cited VAOPGCPREC 2-93, which held that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles. 
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws, and, in that regard, further VA guidelines 
which held in the affirmative were referenced.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue. It noted that the Diagnostic and 
Statistical Manual, 4th Edition, (DSM-IV), 243, provided that 
the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence.  
See id. at 181, 243-45.

VAOPGCPREC 19-97 further provided that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated. As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection. It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products. 

These questions must be answered by adjudication personnel 
applying established medical principles to the facts of 
particular claims.  See also Davis, 13 Vet. App. at 183-184.  

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence. 


Legislation has recently been enacted which effectively 
prohibits service connection of death or disability on the 
basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of 
active service.  See 38 U.S.C.A. § 1103.  Such legislation 
was effective on June 9, 1998.

The well-grounded claim requirement

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

A secondary service connection claim must also meet the well 
groundedness requirement.  See Libertine, 9 Vet. App. at 523.  
Such a claim is well grounded only if there is medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998); see also  Locher v. Brown, 9 Vet. App. 535, 
538-39 (1996).

Analysis

The appellant is seeking service connection for his well-
documented cardiovascular and pulmonary diseases.  He does 
not appear to contend that these were present during service 
or within the one year presumptive period after service, and 
the evidence of record does not suggest that such was the 
case.  Rather, the appellant in essence is seeking service 
connection for nicotine dependence, which he contends began 
during service, and secondary service connection for his 
cardiovascular and pulmonary disorders based on in- and post-
service tobacco use which he attributes to nicotine 
dependence.

Application of 38 U.S.C. § 1103

The appellant filed his claim in November 1998, which is 
after the June 1998 effective date of 38 U.S.C.A. § 1103, 
which as discussed above effectively precludes service 
connection for diseases due to the use of tobacco products.  
The RO applied this statute to deny the appellant's claims.

Although 38 U.S.C.A. § 1103 was clearly intended to limit 
tobacco-related claims, it contains a provision that the law 
should not be construed as precluding the establishment of 
service connection for disability or death from a disease or 
injury which is otherwise shown to have been incurred or 
aggravated in active military, naval, or air service or which 
became manifest to the requisite degree of disability as 
otherwise provided by law.  38 U.S.C.A. § 1103 (Italics 
added).

Thus, if nicotine dependence is determined to have had its 
inception as a disease entity during the appellant's service, 
the provisions of 38 U.S.C.A. § 1103 would allow for its 
service connection.  Accordingly, at the outset of its 
discussion the Board will entertain the possibility that the 
general prohibition in the law may not apply under the 
circumstance of this case.

Well-groundedness of the claims

With respect to nicotine dependence, as is noted above, the 
appellant must submit a well-grounded claim by proffering 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza, 7 Vet. App. at 
506.  With respect to the secondary service connection 
claims, the appellant must submit evidence of such diseases, 
evidence of a service-connected disability, and medical 
evidence providing a nexus between the two.  See Locher, 
supra.

The Board has carefully considered all the evidence of record 
submitted in support of the claim, and presumed it credible 
for the purpose of determining whether the claim is well 
grounded.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  

There is a medical opinion of record which indicates that the 
appellant is nicotine dependent.  There is also evidence, 
which is presumed to be credible under King, to the effect 
that the appellant began to smoke cigarettes during service.  
Finally, and as discussed in greater detail below, the 
appellant has produced competent evidence of a nexus between 
his currently diagnosed nicotine dependence and military 
service.  

Whether and when nicotine dependence is present is a medical 
question that must be answered by a medical opinion or 
diagnosis.  Davis, 13 Vet. App. at 184.  In this matter, Dr. 
W.'s November 1998 statements in whole reflect that the 
appellant likely developed nicotine dependence in service.  

In ascertaining whether a proffered medical opinion serves to 
render a claim well grounded, the language used by the 
physician, the source of the opinion, the extent of the 
physician's expertise, and the physician's report of the 
development of the 
claimed disorder and the rationale for the expressed opinion 
should be examined.   In Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), a treating physician's opinion, made after the 
review of the claimant's service medical records, that it was 
"possible that the stress of war" triggered a formerly 
dormant and latent process that possibly would not have 
manifested but for the claimant's combat experience, was held 
to well-ground a claim.  See also  Molloy v. Brown, 9 Vet. 
App. 513, 516 (1996), [although the Board found that the 
physician's opinion was speculative because it apparently 
relied upon the veteran's self-reported history, the Court 
commented that although the physician's opinion was not 
expressed to a certainty, the  physician's use of the term 
"could" rendered the veteran's claim plausible].  
Cf. Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[observing that the "failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication on the merits rather than 
the threshold determination of well groundedness, a stage at 
which the claimant's evidence is presumed credible."].  

In sum, these cases suggest that resolution of the 
preliminary question of well-groundedness is to be made by 
examining (1) the language of each medical opinion offered in 
support of a claim, (2) in isolation and with other medical 
opinions and evidence of record, and (3) with due 
consideration for the physician's expertise, source of 
knowledge, length and course of treatment of the veteran, 
clinical data and the stated rationale for the expressed 
opinion.  See Wray v. Brown, 7 Vet. App. 488, 492-493 
(1995)(In merits analysis of cases involving multiple medical 
opinions, each medical opinion should be examined, analyzed 
and discussed for corroborative value with other evidence of 
record, and should not be dismissed as merely 
"cumulative."); see also Mattern v. West, 12 Vet. App. 222, 
228-229 (1999) (Observing that the process of deductive 
reasoning may be employed in ascertaining whether a claim is 
well grounded).

In this regard, Dr. W.'s opinion is to the effect that the 
appellant had nicotine dependence (i.e., a psychological 
disorder) during the course of his military service.  Dr. W. 
has further opined that but for the in-service nicotine 
dependence, the appellant's presently diagnosed heart and 
lung diseases would not have developed.  

In these circumstances, the Board finds that the appellant 
has proffered well-grounded claims of entitlement to nicotine 
dependence and heart and lung diseases secondary to nicotine 
dependence.    

Duty to assist

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the claimant in developing the facts pertinent 
to his or her claim.  See 38 U.S.C.A. § 5107(a).  In this 
case, there is ample medical and other evidence of record, 
and the appellant has been provided the ample opportunity to 
present evidence and argument.  There is no indication that 
there are additional necessary medical or other records that 
have not been obtained.  Thus, no additional development is 
required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

The Board has considered whether this matter should be 
remanded to obtain further medical clarification as to 
relationship between the appellant's primary diagnosed 
disorder of nicotine dependence and his heart and lung 
diseases.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
38 U.S.C.A. § 5107(a) [observing that a finding that the 
claim is well grounded triggers VA's duty to assist the 
appellant in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry].  

The Board specifically does not find that additional medical 
inquiry would materially assist this inquiry.  The only 
medical opinion of record, that of Dr. W., is clearly in the 
appellant's favor.  The Board cannot apply its own judgment 
as to medical matters.  See Colvin v. Derwinski, 1 Vet. App. 
171, 177 (1991).  Although the Board arguably could seek the 
opinion of a medical expert on the matters under 
consideration, see 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901, 
such a course of action would be questionable.  Cf. Colucci 
v. West 12 Vet. App. 430, 431 (1999). 

Standard of proof

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to evaluate the evidence of 
record.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a); see 
also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.   In Gilbert, supra., it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

It is the Board's primary task to assess the credibility and 
the probative value of proffered evidence of record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) [and 
cases cited therein]; Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

Discussion

Having found that the claims well grounded, the Board has 
carefully examined and weighed the probative value all of the 
evidence of record.  

The record reflects that since approximately 1983, the 
appellant has consistently reported the level of his nicotine 
use as at least one and up to three packs of cigarettes per 
day from approximately 1943 until approximately 1981, when he 
stopped smoking.  The appellant reported his nicotine use 
within the context of receiving medical care and treatment 
for the disorders in question.  Although the rules of 
evidence are not generally applicable to proceedings before 
the Board, the factual context within which the appellant's 
reports were obtained suggest no basis upon which to conclude 
that the appellant was falsifying, or indeed exaggerating, 
his tobacco use and the appellant's account is nowhere 
contradicted in the record.  Indeed, there is a July 1944 
service medical record which indicates that the appellant was 
smoking a pack of cigarettes a day at that time.  In short, 
the Board finds the appellant's reports highly probative as 
to the amount of tobacco used.  

Dr. W.'s medical opinion stands for the proposition that the 
appellant's tobacco use was the result of nicotine dependence 
which began during service and continued for many years 
thereafter.  There is no medical or other evidence of record 
which serves to refute this medical conclusion.  Dr. W.'s 
opinion also indicates that the appellant's cardiovascular 
and pulmonary disabilities are the result of such tobacco 
use.  There is nothing in the medical records which 
contradicts such conclusion, although there are some 
references to obesity and high cholesterol.  Indeed, most of 
the pertinent medical records contain some reference to the 
appellant's long history of cigarette smoking.



It is clear that the appellant had a long history of tobacco 
use, which has been diagnosed by competent medical opinion to 
have been the product of nicotine dependence that arose in 
and as a result of his military service.  In turn, the 
appellant's cardiovascular and pulmonary diseases are the 
result of such tobacco use. 

The Board has concluded that the provisions of 38 U.S.C.A. 
§ 1103 do not prohibit the granting of service connection for 
a disability that was present during the course of service 
(here, nicotine dependence).  With this finding of direct 
service connection for nicotine dependence , a grant of 
service connection for a disorder or disability secondary to 
a disorder found to have been incurred or aggravated during 
the course of military service is also appropriate.  

In short, competent medical evidence has diagnosed the 
appellant to have had nicotine dependence that arose in 
service and further that heart and lung disorders were 
incurred therefrom.  Based on this evidence, which is 
consistent with the appellant's own statements and his 
medical history and which si not contradicted by any other 
evidence of record, the Board will grant service connection 
for the disorders in question.  




CONTINUED ON NEXT PAGE



ORDER

Service connection is granted for nicotine dependence.

Service connection for chronic obstructive pulmonary disease 
is granted secondary to nicotine dependence.

Service connection for heart disease and stroke is granted 
secondary to nicotine dependence.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  This report was included in a copy of the appellant's Social Security Administration file, 
received by the Board in August 1997 during the course of development of the appellant's 
then pending claim for a total disability evaluation based upon individual unemployability.  
  On July 24, 1997, the Acting Under Secretary of VA for Benefits issued USB Letter 20-97-14 
with further guidelines for adjudication of claims of entitlement to service connection based on 
tobacco use or nicotine dependence.  The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service connection related to nicotine dependence 
arising in service depends upon the three elements of: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the use of tobacco products by the veteran. 
The letter further noted that such claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases. In any event, each claim was clearly to be subjected to the usual 
underlying criteria for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station letter dated in January 1997, which 
discussed at length the criteria required for a claim to meet the well-groundedness threshold. 
Specifically, in pertinent part, for claims alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical evidence of a current disability, medical or 
lay evidence of tobacco use in service, and medical evidence of a relationship between the current 
disability and tobacco use during active service in order to establish a well-grounded claim.

For claims alleging secondary service connection for a current disease on the basis of nicotine 
dependence acquired in service, the claimant must provide medical evidence of a current disability, 
medical evidence that nicotine dependence arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence. For the purposes of well-groundedness, 
medical evidence that nicotine dependence arose in service may consist of a current diagnosis of 
nicotine dependence along with the physicians opinion with respect to that dependence having 
originated in service. The letter further noted that if the claim was not well-grounded, the claimant 
would be advised of what evidence is necessary to make his or her claim well-grounded.

On the other hand, once a well-grounded claim has been received, there was a responsibility to 
execute VA's duty to assist. Citing a May 1997 Under Secretary for Health document, the letter 
held that nicotine dependence is a disease, and as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran acquired a dependence on nicotine in 
service; and whether that dependence may be considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran under General Counsel and regulatory 
definitions.
  In Colucci, Chief Judge Nebeker stated: "I note that in remanding for addenda to earlier VA medical 
opinions, the Board is clearly inviting refutation of Drs. Freidman and Prager. . . .  The test is whether the 
questions of the appellant's assumed present entitlement and the assumed illegality of the remand will escape 
review in the event of a final adverse Board decision after remand.  They will not." 

